Case 1:20-cv-01590-RPK-RLM Document 94 Filed 05/11/20 Page 1 of 23 PageID #: 3116



  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  ------------------------------------------------------------------x

  Hassan Chunn, et al.,                                                 REVISED
                                                                        JOINT PROPOSED
                                                                        EXHIBIT AND WITNESS
                                                                        LISTS
                            Petitioners,
                                                                        Civil Action No.
                   v.                                                   20-cv-1590

  Warden Derek Edge,                                                    (Kovner, J.)

                            Respondent.

  ------------------------------------------------------------------x


          Pursuant to the Court’s May 2, 2020 Order, the parties herein provide their revised

  witness and exhibit list in advance of the May 12, 2020 Preliminary Injunction Hearing. This

  document replaces the parties’ joint submission that was filed on May 10, 2020. See Dkt. No.

  87.


                                               I. WITNESS LISTS

          Petitioner: Given the expedited nature of these proceedings, and the challenges of

  conducting a remote hearing, the parties have agreed to rely on declaration testimony in lieu of

  live testimony for all witnesses except their experts and rebuttal witnesses, subject to a

  reservation of rights for ongoing negotiations concerning specific witnesses.

          Respondent: Without waiving any objections, Respondent agrees with Petitioners that

  given the expedited nature of these proceedings, and the challenges of conducting a remote

  hearing, the parties have agreed to rely on declaration testimony—subject to the objections to

  those declarations set forth below—in lieu of live testimony for all witnesses except those

  witnesses listed below, subject to a reservation of rights for ongoing negotiations concerning

                                                           1
Case 1:20-cv-01590-RPK-RLM Document 94 Filed 05/11/20 Page 2 of 23 PageID #: 3117



  specific witnesses. Respondents object to any supplementation of the below witness list absent

  good cause shown.


         Subject to the foregoing, the Parties expect to call the following witnesses at the May 12,

  2020 hearing:


  A.     Petitioners’ Witness List

  Witness name              Brief narrative statement        Respondent’s Objections, if any
                            of the expected testimony

  Dr. Homer Venters         Dr. Venters is a physician,
                            internist and epidemiologist
                            who is an expert in
                            correctional health care and
                            will opine about BOP’s
                            efforts to prevent the spread
                            of COVID-19 at the MDC.
  Petitioner reserves the right to call additional rebuttal witnesses, including N.E. English, for good
  cause shown.


  B.     Respondent’s Witness List

  Witness name              Brief narrative statement        Petitioners’ Objections, if any
                            of the expected testimony

  Jeffrey Beard, Ph. D.     Dr. Beard is an expert in the
                            fields of prison management
                            and practices and will opine
                            about BOP’s efforts to
                            prevent the spread of
                            COVID-19 at the MDC.

  Asma Tekbali, MPH         Ms. Tekbali is an expert in      Petitioners submitted a motion in limine
                            the field of epidemiology        concerning Ms. Tekbali’s testimony. See
                            and will opine about BOP’s       Dkt. No. 86. Respondent opposed
                            efforts to prevent the spread    Petitioners’ motion in limine. See Dkt. No.
                            of COVID-19 at the MDC.          89.

  N.E. English, Assistant Assistant Director English is
  Director of the BOP     expected to testify regarding

                                                   2
Case 1:20-cv-01590-RPK-RLM Document 94 Filed 05/11/20 Page 3 of 23 PageID #: 3118



                             conditions at the MDC.
  Respondent reserves the right to call additional rebuttal witnesses for good cause shown. Respondent
  further reserves the right to object to having any witnesses since the Court lacks jurisdiction as set
  forth in Respondent’s Motion to Dismiss.



                                            II.      EXHIBIT LISTS

  A.      Petitioners’ Exhibit List 1

  No.     Bates Range/                                   Description                                   Respondent’s
           Docket No.                                                                                 Objections, if any
                              USDOJ FBOP Program Statement on Infectious Disease
      1      BOP 8-29         Managements, 06/03/2014

      2     BOP 31-61         FBOP Pandemic Influence Plan, Oct. 2012

      3     BOP 61-63         FBOP Influenza Isolation and Quarantine, Oct. 2012

      4     BOP 64-84         FBOP Pandemic Influenza Plan Module 3, Oct. 2012

      5   BOP 147-203         FBOP Program Statement on Patient Care, 06/03/2014
                              CDC Guidance on Management of COVID-19 in
      6    BOP 88-115         Correctional and Detention Facilities.

      7     BOP 85-86         FBOP Update on COVID-19, 03/24/2020

      8       BOP 87          COVID-19 Action Plan: Phase V, 03/31/2020
           BOP SCR 1-
      9       888             Sick Call Requests

  10         Dkt. 47-1        Declaration of Lt. Commander Jordan, 04/15/2020
                                                                                                      Objections Nos. 1,
                                                                                                      2. 2
                                                                                                      Respondent also
                                                                                                      objects to the
                                                                                                      extent the
                                                                                                      declaration
                              Chunn et al. v. Edge- D. Von Dornum Declaration,                        contains hearsay
  11          Dkt. 1-4        03/27/2020                                                              from a non-party,


  1
    Pursuant to the Court’s Individual Practice Rules and the Court’s Order at the May 2, 2020 Conference (Tr. 20),
  the parties will provide any impeachment materials to the Court by email.
  2
    Objection Nos. 1 and 2 are detailed infra.

                                                           3
Case 1:20-cv-01590-RPK-RLM Document 94 Filed 05/11/20 Page 4 of 23 PageID #: 3119




                                                                                non-expert
                                                                                attorney
  12       Dkt. 60       Chunn et al. v. Edge Amended Petition
        Dkt. 18-1, 18-   Chunn et al. v. Edge Warden King Declaration with
  13          2          Exhibits, 03/31/2020
        PETS001600-
  14        02           Letter from MCC and MDC Wardens in Nkanga case
                                                                                Objections Nos. 1,
                                                                                2. Respondent
                                                                                also objects
                                                                                because Dr. Cohen
                                                                                does not address
                         Chunn et al. v. Edge Robert Cohen, M.D. Declaration,   conditions at the
  15      Dkt. 26-6      04/03/2020                                             MDC.
                                                                                Objections Nos. 1,
                                                                                2. Respondent
                                                                                also objects based
                                                                                on hearsay; the
                                                                                document is also
                         Chunn et al. v. Edge Dr. Homer Venters’ Declaration,   cumulative and
  16      Dkt. 26-4      04/02/2020                                             duplicative.
                                                                                Objections Nos. 1,
                                                                                2. Respondent also
                                                                                objects to the
                                                                                extent         the
                                                                                declaration
                                                                                contains hearsay
                                                                                from a non-party,
                         Chunn et al. v. Edge Supplemental D. Von Dornum        non-expert
  17     Dkt. 12-12      Declaration, 03/30/2020                                attorney
                                                                                Objections Nos. 1,
                                                                                2. Respondent
                                                                                also objects
                                                                                because Meyer
                                                                                does not address
                         Chunn et al. v. Edge Jaime Meyer Declaration,          conditions at the
  18     Dkt. 12-11      03/23/2020                                             MDC
                         FBOP Correcting Myths Doc,
        PETS001603-      https://www.bop.gov/coronavirus/docs/
  19        06           correcting_myths_and_misinformation_bop_covid19.pdf
        PETS001607-                                                             .
  20        32           CDC Interim Guidance


                                                4
Case 1:20-cv-01590-RPK-RLM Document 94 Filed 05/11/20 Page 5 of 23 PageID #: 3120




  21    PETS001633   FBOP Expanded testing, 04/24/2020

  22     BOP 145     FBOP COVID-19 Staff Screening tool, Mar. 2020
                     Chunn et al. v. Edge AW King Declaration w/ exhibit,
  23      Dkt. 21    04/01/2020
         BOP SCR
  24      889-922    Sick call requests
                                                                            Objections Nos. 1,
                                                                            2. Respondent
                                                                            also objects based
                                                                            on hearsay; the
                                                                            document is also
                     Dr. Homer Venters Expert report from MDC visit,        cumulative and
  25     Dkt. 72-1   04/30/2020                                             duplicative.
          Dkt. 72    30(b)(6) Depo. Transcript of Stacey Vasquez,
  26     Exhibit 1   04/27/2020
                                                                            Objections Nos. 1,
          Dkt. 72                                                           2
  27     Exhibit 2   Powell Declaration, 04/20/2020
                                                                            Objections Nos. 1,
          Dkt. 72                                                           2
  28     Exhibit 3   Bynum Declaration, 04/21/2020
                                                                            Objections Nos. 1,
          Dkt. 72                                                           2
  29     Exhibit 4   Olivera Declaration, 04/20/2020
                                                                            Objections Nos. 1,
          Dkt. 72                                                           2
  30     Exhibit 5   Gomez Declaration, 04/20/2020
                                                                            Objections Nos. 1,
          Dkt. 72                                                           2
  31     Exhibit 6   Mabry Declaration, 04/28/2020
                                                                            Objections Nos. 1,
          Dkt. 72                                                           2
  32     Exhibit 7   Dixon Declaration, 04/28/2020
                                                                            Objections Nos. 1,
          Dkt. 72                                                           2
  33     Exhibit 8   Needham Declaration, 04/28/2020
                                                                            Objections Nos. 1,
                                                                            2. Respondent
          Dkt. 72                                                           also objects
  34     Exhibit 9   Cohen, M.D. Declaration, 03/30/2020                    because Dr. Cohen


                                            5
Case 1:20-cv-01590-RPK-RLM Document 94 Filed 05/11/20 Page 6 of 23 PageID #: 3121




                                                                              does not address
                                                                              conditions at the
                                                                              MDC.
                                                                              Objections Nos. 1,
          Dkt. 72                                                             2
  35     Exhibit 10   Finch Declaration, 04/20/2020
                                                                              Objections Nos. 1,
          Dkt. 72                                                             2
  36     Exhibit 11   Nelson Declaration, 04/24/2020
                                                                              Objections Nos. 1,
          Dkt. 72                                                             2
  37     Exhibit 12   Platt Declaration, 04/28/2020
                                                                              Objections Nos. 1,
          Dkt. 72                                                             2
  38     Exhibit 13   Pierson Declaration, 04/29/2020
                                                                              Objections Nos. 1,
          Dkt. 72                                                             2
  39     Exhibit 14   Sojos-Valladares Declaration, 04/28/2020
          Dkt. 72
  40     Exhibit 15   30(b)(6) Depo. Transcript of Milinda King, 04/27/2020
                                                                              Objections Nos. 1,
          Dkt. 72                                                             2
  41     Exhibit 16   Altino Declaration, 04/24/2020
                                                                              Objections Nos. 1,
          Dkt. 72                                                             2
  42     Exhibit 17   Drayton Declaration, 04/21/2020
                                                                              Objections Nos. 1,
          Dkt. 72                                                             2
  43     Exhibit 18   Hall Declaration, 04/24/2020
                                                                              Objections Nos. 1,
          Dkt. 72                                                             2
  44     Exhibit 19   Carpenter Declaration, 04/22/2020
                                                                              Objections Nos. 1,
          Dkt. 72                                                             2
  45     Exhibit 20   Watson Declaration, 04/20/2020
                                                                              Objections Nos. 1,
          Dkt. 72                                                             2
  46     Exhibit 21   Wilson Declaration, 04/20/2020
                                                                              Objections Nos. 1,
          Dkt. 72                                                             2
  47     Exhibit 22   Miller Declaration, 04/29/2020


                                             6
Case 1:20-cv-01590-RPK-RLM Document 94 Filed 05/11/20 Page 7 of 23 PageID #: 3122




                                                                        Objections Nos. 1,
          Dkt. 72                                                       2
  48     Exhibit 23   Soria Declaration, 04/17/2020
                                                                        Objections Nos. 1,
          Dkt. 72                                                       2
  49     Exhibit 24   Haney Declaration, 04/20/2020
                                                                        Objections Nos. 1,
          Dkt. 72                                                       2
  50     Exhibit 25   McCann Declaration, 04/21/2020
                                                                        Objections Nos. 1,
  51      Dkt. 76     Corrected Sanchez Declaration, 05/04/2020         3
                                                                        Objections Nos. 1,
          Dkt.72                                                        2
  52     Exhibit 27   Molina Declaration, 04/17/2020
                                                                        Objections Nos. 1,
          Dkt. 72                                                       2
  53     Exhibit 28   Batista Declaration, 04/28/2020
                                                                        Objections Nos. 1,
          Dkt. 72                                                       2
  54     Exhibit 29   Singer Declaration 04/27/2020
                                                                        Objections Nos. 1,
          Dkt. 72                                                       2
  55     Exhibit 30   Deutsch Declaration, 04/29/2020
                                                                        Objections Nos. 1,
          Dkt. 72                                                       2
  56     Exhibit 31   Roberts Declaration, 04/24/2020
                                                                        Objections Nos. 1,
          Dkt. 72                                                       2
  57     Exhibit 32   Whitley Declaration, 04/28/2020
                                                                        Objection to the
                                                                        extent it contains
          Dkt. 72     Letter from Congresswoman Nydia M. Velazquez to   inadmissible
  58     Exhibit 33   FBOP 04/06/2020                                   hearsay
                                                                        Objections Nos. 1,
          Dkt. 72                                                       2
  59     Exhibit 35   Castillo Declaration, 04/29/2020
                                                                        Objections Nos. 1,
                                                                        2; further objects
                                                                        as not affirmed
                                                                        under penalties of
          Dkt. 72                                                       perjury
  60     Exhibit 38   Richardson Statement, 04/20/2020

                                             7
Case 1:20-cv-01590-RPK-RLM Document 94 Filed 05/11/20 Page 8 of 23 PageID #: 3123




          Dkt. 72                                                                 Objection No. 1
  61     Exhibit 39   Letter from ACLU to FBOP, 03/18/2020
          Dkt. 72     Letter from the Office of the Attorney General of D.C. to   Objection No. 1
  62     Exhibit 40   Director of FBOP, 03/26/2020
                                                                                  Objections Nos. 1,
  63     Dkt. 71-1    Declaration of Ayman Rabadi, dated April 29, 2020           2
                                                                                  Objections Nos. 1,
  64     Dkt. 71-2    Declaration of Elodia Lopez, dated April 28, 2020           3
                                                                                  Objections Nos. 1,
  65     Dkt. 71-3    Declaration of James Hair, dated April 30, 2020             2
                                                                                  Objections Nos. 1,
  66     Dkt. 71-4    Declaration of Hassan Chunn, dated April 30, 2020           3
                      Declaration of Rosenfeld re: class counsel, dated April     Objection No. 1
  67     Dkt. 71-5    30, 2020
                                                                                  Objection No. 1
  68     Dkt. 71-6    Declaration of Betsy Ginsberg, dated April 30, 2020
                                                                                  Objection No. 1
  69     Dkt. 71-7    Declaration of Alex A. Reinert, dated April 30, 2020
                      Declaration of Yeugenia (Jane) Shvets, dated April 30,      Objection No. 1
  70     Dkt. 71-8    2020
                      Justin Rodriguez's COVID-19 Test Result
  71    PETS001591    (CONFIDENTIAL)
        PETS001592-
  72        93        Charts of Inmate vs. Staff Positives
                                                                                  Objections Nos. 1,
                                                                                  2; the underlying
                                                                                  declarations speak
                                                                                  for themselves.
  73    PETS001634    Summary chart of Declarations
                                                                                  Objection as the
                                                                                  pictures have not
                                                                                  been authenticated,
                                                                                  nor does the
                                                                                  description
                                                                                  identify who took
  74    PETS001596    Photo of masks used by Corrections Officers                 the pictures.


        PETS001597-                                                               Objections Nos. 1,
  76        99        Declaration of Justin Rodriguez, dated May 5, 2020          2
        PETS001635-
  77        48        CV of Dr. Homer Venters

                                              8
Case 1:20-cv-01590-RPK-RLM Document 94 Filed 05/11/20 Page 9 of 23 PageID #: 3124




         BOP SCR        Respondent’s supplemental production of sick call
  78     923-1210       requests
                                                                                      Objections Nos. 1,
  79   Dkt. 91-1        Declaration of Anthony Sanon, dated May 10, 2020              2
                        Respondent’s Response to Interrogatory 1, dated April
  80      Dkt. 91-2     27, 2020.
                                                                                      Objections Nos. 1,
  81      Dkt. 91-5     Declaration of Siffredo Gonzalez, dated May 1, 2020.          2
                                                                                      Objections Nos. 1,
                                                                                      2. Respondent
                                                                                      also objects based
                                                                                      on hearsay; the
                                                                                      document is also
                                                                                      cumulative and
                                                                                      duplicative.
                                                                                      Respondent further
                                                                                      objects given that
                                                                                      this report was
                                                                                      filed after the
                                                                                      expert report
                                                                                      deadline and only
                        Supplemental Report of Dr. Homer Venters, dated May           hours before the
  82      Dkt. 91-6     11, 2020.                                                     May 12 hearing.
                        Supplemental Declaration of James Hair, dated May 11,         Objections No. 1
  83      Dkt. 91-9     2020                                                          and 2
                        Excerpts from the 30(b)(6) deposition of Stacey Vasquez
                        referenced in Petitioners’ Reply Memorandum of Law in
  84      Dkt. 91-7     Support of Preliminary Injunction.
                        Excerpts from the 30(b)(6) deposition of Milinda King
                        referenced in Petitioners’ Reply Memorandum of Law in
  85      Dkt 91-8      Support of Preliminary Injunction.

  86      BOP 237       Blank Sick Call Request
        PETS001649-     Letter re: documents reviewed by Dr. Beard and Dr.
  87        59          Beard’s notes


        Petitioners reserve the right to supplement this list for good cause shown.




                                                 9
Case 1:20-cv-01590-RPK-RLM Document 94 Filed 05/11/20 Page 10 of 23 PageID #: 3125



  Respondent’s Objection No. 1:

             As set forth in his motion to dismiss, Respondent submits that this Court has no
  jurisdiction in this action and, as a result, Respondent objects to all of the exhibits as irrelevant
  under Fed R. Evid. 402 and 403.

         Additionally, as a general matter, Respondent objects to the extent that Petitioners’
  requests are cumulative, duplicative, confusing, and/or prejudicial under Fed. R. Evid. 402 and
  403; are inadmissible hearsay under Fed. Evid. 801 and 802; and constitute a waste of the
  Court’s time under Fed. R. Evid. 611.

  Respondent’s Objection No. 2:

          With respect to the declaration exhibits listed above, each such exhibit is, indisputably, an
  out of court statement submitted for the truth of the matters asserted therein, and therefore
  constitute inadmissible hearsay under Fed. R. Evid. 801 and 802. In some cases, these
  declarations contain double, and, at times, triple hearsy.

          But even assuming that the strict rules of evidence do not apply to a hearing for a motion
  for a preliminary injunction, these declarations must be rejected in their entirety, as they are
  unduly prejudicial to Respondent. Specifically, there is no basis for Petitioners to introduce over
  30 declarations of non-party witnesses, particularly for purposes of the May 12 hearing,
  particualrly where, as here, no class has been certified or conditionally certified, and only three
  petitioners (Rabadi,3 Lopez, and Hair) are currently in MDC custody..

          It is also prejudicial to Respondent to be forced to rebut self-serving declarations
  produced by inmates currently incarcerated at MDC when Respondent has not been given any
  reasonable opportunity to (a) depose any of these inmates or (b) adequately investigate their
  claims, including those claims with respect to their petitions for compassionate release or home
  confinement. “[O]ne of the principal goals of the discovery rules [is] preventing trial by ambush
  and surprise.” Matrix Int’l Textile, Inc. v. Monopoly Textile, Inc., No. CV 16-0084 FMO (AJW),
  2017 WL 2906015, at *1 (C.D. Cal. May 9, 2017) (quotation omitted); Nationwide Life Ins. Co.
  v. Richards, 541 F.3d 903, 910 (9th Cir. 2008) (“The Federal Rules of Civil Procedure
  ‘contemplate . . . full and equal discovery’ . . . so as to prevent surprise, prejudice and perjury’
  during trial.” (citation omitted)).




  3
      Upon information and belief, Rabadi is scheduled to be released from MDC next week.

                                                          10
Case 1:20-cv-01590-RPK-RLM Document 94 Filed 05/11/20 Page 11 of 23 PageID #: 3126



                B.   Respondent’s Exhibit List 4

  Ex. No.            Bates Range Description                                               Petitioners’
                                                                                           Objections, if
                                                                                           any

           A.        BOP 1-7        SOAP invoices

      B.             BOP 8-29       Program Statement 6190.04 Infectious
                                    Disease Management

      C.             BOP 30-63      BOP Pandemic Influenza Plan Module 1:
                                    Surveillance and Infection Control, October
                                    2012

      D.             BOP 64-84      Pandemic Influenza Plan Module 3: Health
                                    Care Delivery, October 2012

      E.             BOP 85-86      Bureau of Prisons Update on COVID-19
                                    dated March 24, 2020

      F.             BOP 87         BOP COVID-19 Action Plan: Phase Five

      G.             BOP 88-112     CDC Guidance on Management of COVID-
                                    19 in Correctional and Detention Facilities

      H.             BOP 113        CDC: Stop the Spread of Germs

      I.             BOP 114        Coronavirus Disease 2019 (COVID-19)
                                    Inmate Screening Tool

      J.             BOP 115        CDC Priorities for Testing Patients with
                                    Suspected COVID-19 Infection

      K.             BOP 116-       Pandemic Influenza Plan Module 2:
                     133            Antiviral Medications and Vaccines, October
                                    2012

      L.             BOP 134-       Pandemic Influenza Plan Module 4: Care
                     144            for the Deceased, October 2012

      M.             BOP 145        Coronavirus Disease 2019 (COVID-19)
                                    Staff Screening Tool



  4
   Pursuant to the Court’s Individual Practice Rules and the Court’s Order at the May 2, 2020 Conference (Tr. 20),
  Respondent will provide any impeachment materials to the Court via email.

                                                        11
Case 1:20-cv-01590-RPK-RLM Document 94 Filed 05/11/20 Page 12 of 23 PageID #: 3127



    N.        BOP 146-     Patient Care Program Statement 6031.04
              203          dated June 3, 2014

    O.        BOP 204-     Hand sanitizer order dated 3/17/20
              205
    P.        BOP 206-     Wipes, sanitizer and soap order dated
              207          3//16/20

    Q.        BOP 208-     GOJO 800 series dispenser Black dated
              209          3/16/20

    R.        BOP 210-     Invoice for HDQC2 Cleaner & Spray bottles
              213          dated 3/16/20

    S.        BOP 214-     Invoice for roller cart bundle and related
              218          items dated 3/19/20

    T.        BOP 219-     Invoice for Oxiver TB cleaner dated 3/30/20
              223
    U.        BOP 224-     Invoice for metal cleaner, polish dated
              225          3/30/20

    V.        BOP 226-     Invoice for hand sanitizer and drum pump
              227          dated 3/17/20

    W.        BOP 228-     Invoice for HDQC2 dated 3/23/20
              230
    X.        BOP 231-     Invoice for N95 masks, N95 respirators,
              234          hand sanitizer dated 3/23/20

    Y.        BOP 235-     Invoice for hand sanitizer dated 3/17/20
              236
    Z.        BOP 237      Blank sick call request form

    AA.       Tekbali 1-   Expert Report of Asma Tekbali dated May 7, Petitioners
              112          2020 with Exhibits 1-15.                   submitted a
                                                                      motion in
                                                                      limine
                                                                      concerning Ms.
                                                                      Tekbali’s
                                                                      testimony. See
                                                                      Dkt. No. 86.
                                                                      Respondent
                                                                      opposed
                                                                      Petitioners’
                                                                      motion in
                                                                      limine. See

                                             12
Case 1:20-cv-01590-RPK-RLM Document 94 Filed 05/11/20 Page 13 of 23 PageID #: 3128



                                                                           Dkt. No. 89.

    BB.       Tekbali Ex.   Interim Clinical Guidance for Management
              1             of Patients with Confirmed Coronavirus
                            Disease (COVID-19)
                            (https://www.cdc.gov/coronavirus/2019-
                            ncov/hcp/clinical-guidance-management-
                            patients.html)

    CC.       Tekbali       Evaluating and Testing Persons for
              Exhibit 2     Coronavirus Disease 2019 (COVID-19)
                            (https://www.cdc.gov/coronavirus/2019-
                            ncov/hcp/clinical-criteria.html)

    DD.       Tekbali       FAQ About 2019 Novel Coronavirus and
              Exhibit 3     COVID-19 for Health Care Providers
                            (https://www1.nyc.gov/assets/doh/downloads
                            /pdf/imm/covid-19-provider-faqs.pdf)

    EE.       Tekbali       Food Safety and Coronavirus Disease 2019
              Exhibit 4     (COVID-19)
                            (https://www.cdc.gov/foodsafety/newsletter/f
                            ood-safety-and-Coronavirus.html)

    FF.       Tekbali       National Multiple Sclerosis Society’s
              Exhibit 5     website
                            (https://www.nationalmssociety.org/coronavi
                            rus-covid-19-information/multiple-sclerosis-
                            and-coronavirus#section-0)

    GG.       Tekbali       Personal Protective Equipment: Questions
              Exhibit 6     and Answers
                            (https://www.cdc.gov/coronavirus/2019-
                            ncov/hcp/respirator-use-faq.html)

    HH.       Tekbali       Cleaning and Disinfection for Community
              Exhibit 7     Facilities
                            (https://www.cdc.gov/coronavirus/2019-
                            ncov/community/organizations/cleaning-
                            disinfection.html)

    II.       Tekbali       Summary for Healthcare Facilities:
              Exhibit 8     Strategies for Optimizing the Supply of N95
                            Respirators during the COVID-19 Response
                            (https://www.cdc.gov/coronavirus/2019-
                            ncov/hcp/checklist-n95-strategy.html)


                                             13
Case 1:20-cv-01590-RPK-RLM Document 94 Filed 05/11/20 Page 14 of 23 PageID #: 3129



    JJ.       Tekbali       Health Advisory: Discontinuation of
              Exhibit 9     Isolation for Patients with COVID-19 Who
                            Are Hospitalized or in Nursing Homes,
                            Adult Care Homes, or Other Congregate
                            Settings with Vulnerable Residents
                            (https://coronavirus.health.ny.gov/system/file
                            s/documents/2020/04/dohcovid-19-
                            discontinuing-isolation-hospital-congregate-
                            setting.pdf)

    KK.       Tekbali       COVID-19: Guidance for Congregate
              Exhibit 10    Settings
                            (https://www1.nyc.gov/assets/doh/downloads
                            /pdf/imm/guidance-for-congregate-
                            settingscovid19.pdf)

    LL.       Tekbali       How to Protect Yourself & Others
              Exhibit 11    (https://www.cdc.gov/coronavirus/2019-
                            ncov/prevent-gettingsick/prevention.html)

    MM.       Tekbali       Handwashing at Home, at Play, and Out and
              Exhibit 12    About
                            (https://www.cdc.gov/handwashing/pdf/hand
                            washing-poster.pdf)

    NN.       Tekbali       Interim Infection Prevention and Control
              Exhibit 13    Recommendations for Patients with
                            Suspected or Confirmed Coronavirus
                            Disease 2019 (COVID-19) in Healthcare
                            Settings
                            (https://www.cdc.gov/coronavirus/2019-
                            ncov/hcp/infection-
                            controlrecommendations.html)

    OO.       Tekbali       What to Do If You Are Sick
              Exhibit 14    (https://www.cdc.gov/coronavirus/2019-
                            ncov/if-you-are-sick/steps-when-sick.html)

    PP.       Tekbali       Personnel with Potential Exposure in a
              Exhibit 15    Healthcare Setting to Patients with
                            Coronavirus Disease 2019 (COVID-19)
                            (https://www.cdc.gov/coronavirus/2019-
                            ncov/hcp/guidance-risk-assesment-hcp.html)

    QQ.       Tekbali 113   CV of Asma Tekbali



                                             14
Case 1:20-cv-01590-RPK-RLM Document 94 Filed 05/11/20 Page 15 of 23 PageID #: 3130



    RR.       Beard 1-11     Expert Report of Jeffrey A. Beard dated May
                             6, 2020

    SS.                      CV of Jeffrey A. Beard, Ph.D.

    TT.       Dkt. Nos.      Declaration of Associate Warden Milinda       Petitioner
              18-1 and 18-   King with Exhibits 1-3.                       objects to this
              2                                                            declaration to
                                                                           the extent it
                                                                           contradicts the
                                                                           witness’s
                                                                           deposition
                                                                           testimony.

    UU.       Dkt. No. 18-   King Ex. 1 - Program Statement Community
              2 (pages       Corrections Center
              2/47 to
              31/47)
    VV.       Dkt. No. 18-   King Ex. 2 - CDC: Stop the Spread of Germs
              2 (page        and “What to do if you are sick with
              33/47 to       coronavirus disease 2019 (COVID-19 19)
              36/47)
    WW.       Dkt. No. 18-   King Ex. 3 - March 13, 2020 guidance
              2 (page        regarding modified operations
              38/47 to
              47/47)
    XX.       Dkt,. No. 21   Supplemental Declaration of Associate      Petitioner
                             Warden Milinda King and Ex. 4 (Action Plan objects to this
                             Phase V)                                   declaration to
                                                                        the extent it
                                                                        contradicts the
                                                                        witness’s
                                                                        deposition
                                                                        testimony.

    YY.       Dkt. No. 47-   Declaration of Lt. Cmdr. D. Jordan
              1
    ZZ.       Dkt. No. 81    Declaration of Associate Warden Milinda       Petitioner
                             King dated May 7, 2020 with Exhibits A-H      objects to this
                                                                           declaration to
                                                                           the extent it
                                                                           contradicts the
                                                                           witness’s
                                                                           deposition
                                                                           testimony.



                                             15
Case 1:20-cv-01590-RPK-RLM Document 94 Filed 05/11/20 Page 16 of 23 PageID #: 3131



    AAA.      KING 1-10       Program Statement 4500.12, Trust
              (Dkt. 81-1,     Fund/Deposit Fund Manual
              Attachment
              A)
    BBB.      KING 11-13      MDC Brooklyn A&O Handbook
              (Dkt. 81-1,
              Attachment
              B)
    CCC.      KING 14-21      Photos of Soap
              (Dkt. 81-1,
              Attachment
              C)
    DDD.      KING 22-27      MDC Brooklyn Commissary Lists
              (Dkt. 81-1,
              Attachment
              D)
    EEE.      KING 32-62      Purchase Orders
              (Dkt. 81-1,
              Attachment
              E)
    FFF.      KING 58-64      Hair Commissary Records
              (Dkt. 81-1,
              Attachment
              F)
    GGG.      KING 65-72      Lopez Commissary Records
              (Dkt. 81-1,
              Attachment
              G)
    HHH.      KING 73-81      Rabadi Commissary Records
              (Dkt. 81-1,
              Attachment
              H)
    III.      Dkt. No. 82     Declaration of Associate Warden Caryn
                              Flowers dated May 7, 2020 with Exhibits A-
                              B

    JJJ.      FLOWERS         Interim Guidance on Management of
              2-27 (Dkt.      Coronavirus Disease 2019 (“COVID-19”) in
              No. 82-1,       Correctional and Detention Facilities.
              Exhibit A)
    KKK.      FLOWERS         3 North Unit Operation schedule
              29 (Dkt. No.
              82-1, Exhibit
              B)
    LLL.      Dkt. No. 80     Declaration of Health Services               Petitioner also
                              Administrator Stacey Vasquez dated May 7,    objects to this

                                                16
Case 1:20-cv-01590-RPK-RLM Document 94 Filed 05/11/20 Page 17 of 23 PageID #: 3132



                                         2020 with Exhibits A-D                        declaration to
                                                                                       the extent it
                                                                                       contradicts the
                                                                                       witness’s
                                                                                       deposition
                                                                                       testimony.

      MMM.            VASQUEZ            Coronavirus Disease 2019, Symptoms of
                      34-35 (Dkt.        Coronavirus
                      No. 80-1,
                      Attachment
                      C)

      NNN.            VASQUEZ            NY DOH Updated Interim Guidance:
                      36-39 (Dkt.        Protocol for COVID-19 Testing Applicable
                      No. 80-1,          to All Health Care Providers and Local
                      Attachment         Health Departments
                      D)

      OOO.            MDC 1-13           Assessment of Metropolitan Detention          Obj.
                                         Center, Brooklyn, New York COVID-19           No. 4 5
                                         Response

      PPP.            MDC 14-15          U.S. v. Lopez, NDNY, No. 93-cr-00306;         Obj. No. 1
                                         07/01/2019, ECF No. 67 - Letter from
                                         United States as to Elodia Lopez requesting
                                         sentencing and detention of defendant

      QQQ.            MDC 16-22          U.S. v. Lopez, NDNY, No. 93-cr-00306;         Obj. No. 1
                                         10/04/2019, ECF No. 71 – Sentencing
                                         Memorandum

      RRR.            MDC 23-26          U.S. v. Lopez, NDNY, No. 93-cr-00306;      Obj. No. 1
                                         07/17/2019, ECF No. 69 –Order of Detention

      SSS.            MDC 27-33          U.S. v. Lopez, NDNY, No. 93-cr-               Obj. No. 1
                                         00306;12/11/2019, ECF No. 76 -
                                         JUDGMENT

      TTT.            MDC 34-42          U.S. v. Lopez, NDNY, No. 93-cr-00306,         Obj. No. 1
                                         Criminal Docket Sheet

      UUU.            MDC 181-           U.S. v. Lopez, NDNY, No. 93-cr-00306          Obj. No. 1
                      183                Letter to Court enclosing BOP denial of
                                         Lopez compassionate release request.

  5
      Objection Nos. 1, 2, 3 and 4 are detailed infra.

                                                          17
Case 1:20-cv-01590-RPK-RLM Document 94 Filed 05/11/20 Page 18 of 23 PageID #: 3133



    VVV.      MDC 184-     U.S. v. Lopez, NDNY, No. 93-cr-00306, May Obj. No. 1
              186          1 U.S. response to Elodia Lopez’s
                           compassionate release motion.
    WWW.      MDC 179-     U.S. v. Lopez, NDNY, No. 93-cr-00306      Obj. No. 1
              180          Letter to Court enclosing BOP denial of
                           Lopez C. Release.
    XXX.      MDC 57-62    Elodia Lopez Sick Call Records

    YYY.      MDC 265-70 Elodia Lopez BOP Psychological Records          Obj. No. 1

    ZZZ.      MDC 63-178 Elodia Lopez BOP Medical Records

    AAAA.     AR 1-2       Travel Itinerary - Rabadi, Ayman, Furlough
                           Transfer -05/19/2020 and SENTRY record
    BBBB.                  Withdrawn

    CCCC.     MDC 255-     Dino Sanchez Superseding Indictment           Obj. No. 1,
              259          EDNY ; U.S. v. Sanchez, 19-cr-14              No, 2
    DDDD.     MDC 213-     Dino. Sanchez Transcript, Bail Denial         Obj. No. 1,
              246          EDNY’ U.S. v. Sanchez, 19-cr-14               No, 2
    EEEE.     MDC 203-     Dino Sanchez U. S. Letter Seeking Detention   Obj. No. 1,
              212[         U. S. v. Sanchez, S. EDNY 19-cr-14            No, 2
    FFFF.     MDC 247-     Dino Sanchez Criminal Docket Sheet; U.S. v.   Obj. No. 1,
              254          Sanchez, 19-cr-14                             No, 2
    GGGG.     MDC 196-     Dino Sanchez 1.27.19 United States. Letter    Obj. No. 1,
              202          opposing Sanchez Bail Application; U.S. v.    No, 2
                           Sanchez, 19-cr-14
    HHHH.     MDC 187      Hassan Chunn Inmate History Report            Obj. No. 1

    IIII.     MDC 188      Hassan Chunn Inmate Discipline Data           Obj. No. 1

    JJJJ.     MDC 189-     Hassan Chunn Patient Assessment (Medical
              190          Records)
    KKKK.     MDC 191-     Hassan Chunn Vitals MDC (Medical
              195          Records)
    LLLL.     MDC 271-     Hassan Chunn Criminal docket sheet EDNY       Obj. No. 1
              275          16 Cr. 388
    MMMM.     MDC 276-     MDC pictures                                  Petitioners
              292                                                        object to this
                                                                         exhibit to the
                                                                         extent
                                                                         Respondent
                                                                         does not
                                                                         adequately
                                                                         authenticate it.
    NNNN.     MDC 332-     James Hair’s medical records

                                           18
Case 1:20-cv-01590-RPK-RLM Document 94 Filed 05/11/20 Page 19 of 23 PageID #: 3134



               334, 335,
               336-599,
               600-870
    OOOO.      MDC 323-        James Hair’s sick call records
               326
    PPPP.      MDC 327-        Ayman Rabadi’s sick call records
               331
    QQQQ.      MDC 871-        Ayman Rabadi’s medical records
               921, 922
    RRRR.      MDC 316-        Inmate bulletins - Selection
               322
    SSSS.      MDC 293-        Dino Sanchez’s medical records, sick call       Obj. No. 3
               296; 310-       request (upon production of a HIPAA
               315;            release)
    TTTT.      MDC 297-        Dino Sanchez commissary receipts                Obj. No. 2
               310
    UUUU.      MDC 923-        Dino Sanchez’s medical records (upon            Obj. No. 2,
               997             production of a HIPAA release)                  No. 3
    VVVV.      MDC 43-56       U.S. v. Lopez, NDNY, No. 93-cr-00306,           Obj. No. 1
                               Transfer of Jurisdiction
    WWWW.                      Declaration of Assistant Human Resource         Obj. No. 1
                               Manager Arlene Ferguson-Houk, in response
                               to the declaration of Anthony Sanon, and the
                               Staff Screening Tool annexed thereto.


    XXXX.                      Declaration of Tristan Rohlfs, in response to
                               the declaration of Anthony Sanon




    YYYY.                      Supplemental Declaration of Health Services
                               Administrator Stacey Vasquez, in response
                               to the declaration of Anthony Sanon




         Respondent reserves the right to supplement this list for good cause shown.


  Objection No. 1:

         Petitioners object to documents regarding the criminal, disciplinary, and psychological

  histories of Petitioners and witnesses as impermissible under Rules 403 of the Federal Rules of
                                                19
Case 1:20-cv-01590-RPK-RLM Document 94 Filed 05/11/20 Page 20 of 23 PageID #: 3135



  Evidence. These materials are irrelevant to the current proceedings, which concern the conditions

  of confinement at the MDC, and so should be excluded. Pursuant to Rule 403, even relevant

  evidence may be excluded “if its probative value is substantially outweighed by a danger of . . .

  unfair prejudice, confusing the issues, misleading the jury, undue delay, wasting time, or

  needlessly presenting cumulative evidence.” Fed. R. Evid. 403. In weighing the admissibility of

  prior convictions under Rule 403, the most important factor is “whether the crime, by its nature,

  is probative of a lack of veracity.” United States v. Brown, 606 F. Supp. 2d 306, 312 (E.D.N.Y.

  2009). Moreover, courts widely recognize that, once a party’s status as a convicted felon has

  been established through the admission of one conviction, the incremental probative value of

  additional convictions rapidly diminishes. See, e.g., United States v. Vasquez, 840 F. Supp. 2d

  564, 573 (E.D.N.Y. 2009); United States v. Washington, 746 F.2d 104, 107 (2d Cir. 1984).

  Similarly, disciplinary records of a state ward plaintiff, e.g., a prison inmate or psychiatric

  patient, are almost always inadmissible.” Lombardo v. Stone, No. 99-CV-4603, 2002 WL

  113913, at *3 (S.D.N.Y. Jan. 29, 2002). Records related to the psychological history of

  Petitioners should also be excluded as they have no bearing on the subject of the litigation or on

  Petitioners’ credibility. See United States v. Giovinco, No. 18-CR-14 (JSR), 2020 WL 832920,

  at *2 (S.D.N.Y. Feb. 20, 2020) (excluding evidence of a witness’s psychological history of

  anxiety and depression as the “probative value of cross-examining [witness] on his mental health

  history would have been minimal at best”). Respondent’s Ex. WWWW, which contains

  irrelevant and personal information regarding Mr. Sanon’s human resources records, are

  irrelevant and unduly prejudicial and thus impermissible under Rule 403.




                                                 20
Case 1:20-cv-01590-RPK-RLM Document 94 Filed 05/11/20 Page 21 of 23 PageID #: 3136



  Objection No. 2:

         Petitioner objects to documents regarding the records pertaining to Dino Sanchez given

  that Mr. Sanchez is no longer being called as a witness.

  Objection No. 3:

         Petitioner objections to documents that Respondent has not yet been produced to

  Petitioners.

  Objection No. 4:

         With respect to Respondent’s Ex. OOO, “Assessment of Metropolitan Detention Center,

  Brooklyn, New York COVID-19 Response,” Petitioners object to this exhibit, but only in the

  event that Ms. English is not produced for testimony pursuant to the trial subpoena Petitioners

  served on her counsel (with their consent) yesterday. Petitioners were first served with this

  document on Saturday, May 9, 2020, three days before the hearing.           Prior to yesterday,

  Respondent had never mentioned this document existed or that the BOP had conducted an

  inspection at the MDC a week ago, on May 2, 2020, and that a report would be forthcoming.

  The document was not attached to Respondent’s opposition papers filed on May 7, 2020, and the

  document is undated and unsigned. Finally, Petitioners have not been given any opportunity to

  depose Ms. English, the putative author of the report.

  Note on Hearsay:

         Petitioners note that many of both Respondent’s and Petitioners’ proposed Exhibits

  contain hearsay that might otherwise be objectionable, however “hearsay is admissible to support

  or to oppose an application for a preliminary injunction. A preliminary injunction is an interim

  remedy, and the burdensome requirements of trial testimony are at odds with its provisional

  purpose. Through affidavits and hearsay testimony, a court may maximize the breadth of

  evidence without necessitating hearings that span days or weeks.” Mullins v. City of New York,
                                                  21
Case 1:20-cv-01590-RPK-RLM Document 94 Filed 05/11/20 Page 22 of 23 PageID #: 3137



  634 F. Supp. 2d 373, 387 (S.D.N.Y. 2009), aff'd, 626 F.3d 47 (2d Cir. 2010). The court in

  Mullins noted that concerns about hearsay apply with “far lesser force when a judge serves as

  fact-finder, rather than a lay jury.” Id. at 388 citing Van Alen v. Dominick & Dominick, Inc., 560

  F.2d 547, 552 (2d Cir.1977).



  Dated: New York, New York
         May 11, 2020                          EMERY CELLI BRINCKERHOFF
                                               & ABADY LLP

                                       By:            /s
                                               Katherine Rosenfeld
                                               O. Andrew F. Wilson
                                               Samuel Shapiro
                                               Scout Katovich
                                               600 Fifth Avenue, 10th Floor
                                               New York, NY 10020
                                               (212) 763-5000

                                               CARDOZO CIVIL RIGHTS CLINIC
                                               Betsy Ginsberg
                                               Cardozo Civil Rights Clinic
                                               Benjamin N. Cardozo School of Law
                                               55 Fifth Avenue, 11th Floor
                                               New York, NY 1003
                                               (212) 790-0871

                                               Alexander A. Reinert
                                               55 Fifth Avenue, Room 1005
                                               New York, NY 1003
                                               (212) 790-0403
                                               Attorneys for Petitioners and Putative Class
  Dated: Brooklyn, New York
         May 11, 2020
                                               RICHARD P. DONOGHUE
                                               United States Attorney
                                               Counsel for Respondent
                                               Eastern District of New York
                                               271-A Cadman Plaza East, 7th Fl.
                                               Brooklyn, New York 11201

                                       By:           /s
                                               James R. Cho
                                                 22
Case 1:20-cv-01590-RPK-RLM Document 94 Filed 05/11/20 Page 23 of 23 PageID #: 3138



                                      Seth D. Eichenholtz
                                      Joseph A. Marutollo
                                      Paulina Stamatelos
                                      Assistant U.S. Attorneys
                                      (718) 254-6519/7036/6288/6198
                                      james.cho@usdoj.gov
                                      seth.eichenholtz@usdoj.gov
                                      joseph.marutollo@usdoj.gov
                                      pauline.stamatelos@usdoj.gov




                                        23
